DETAILED ACTION
Applicant’s amendment filed March 5, 2021 is acknowledged.
Claims 1-8, 11-18, and 20 have been amended.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7-11, 13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over PAN (U.S. Patent Application Publication # 2020/0177792 A1) in view of Jamal-Syed et al. (hereinafter Jamal-Syed) (U.S. Patent Application Publication # 2015/0133051 A1).
Regarding claims 1 and 11, Pan teaches and discloses a method and device (mobile device, 100, figure 1) comprising: at least one camera (120, figure 1); a touch screen display (140, figure 1); and at least one processor (110, figure 1), wherein the at least one processor is configured to: 
acquire a first image of a second device (devices, 210, figure 2) through the at least one camera, recognize the second device in the first image ([0023]; [0024]; teaches capturing and acquire a first image of a plurality of wireless device in order to recognize the devices), 
recognize a first type of the second device and first feature information associated with the second device ([0023]; [0024]; teaches recognizing the type of device and feature of the device based on the first image of a plurality of wireless device), and 
control the transceiver to transmit a second request to establish a connection with the second device based on the first unique identifier (MAC address) of the second device ([0029]; [0030]; teaches establishing a wireless communication connection with the wireless devices, the request including identification information). 
However, Pan may not expressly disclose controlling the transceiver to transmit a first request for a first device list based on the first type of the second device from an internet of things (IoT) server, when the first device list is stored by the IoT server, control the transceiver to receive the first device list, and identifying a first unique identifier of the second device in the first device list based on the first feature information associated with the second device
Nonetheless, in the same field of endeavor, Jamal-Syed teaches and suggests controlling the transceiver to transmit a first request for a first device list based on the first type of the second device from an internet of things (IoT) server (database/server), when the first device list is stored by the IoT server, control the transceiver to receive the first device list, and identifying a first unique identifier of the second device in the first device list based on the first feature information associated with the second device ([0032]; [0042]; [0043]; teaches requesting and retrieving information on a list of the type of discovered wireless devices that appear in the first image and identifying the device based on the identification).


Regarding claims 3 and 13, Pan, as modified by Jamal-Syed, further teaches and suggests wherein the identifying of the first unique identifier of the second device comprises: determining whether the first feature information associated with the second device is matched with a first item in the first device list; and determining a unique identifier of the first item as the first unique identifier of the second device when the first feature information associated with the second device is matched with the first item in the first device list. 
Nonetheless, Jamal-Syed further teaches and suggests wherein the identifying of the first unique identifier of the second device comprises: determining whether the first feature information associated with the second device is matched with a first item in the first device list; and determining a unique identifier of the first item as the first unique identifier of the second device when the first feature information associated with the second device is matched with the first item in the first device list ([0032]; [0042]; [0043]; teaches requesting and retrieving information on a list of the type of discovered wireless devices that appear in the first image and identifying the device based on the identification).

Regarding claims 5 and 15, Pan, as modified by Jamal-Syed, further teaches and discloses wherein the recognizing of the second device comprises: displaying the first image on a touch screen display of the first device; determining a number of IoT devices in the first image; and receiving a first input selecting the second device from among the number of the IoT devices (figure 4; [0025]; [0028]; teaches displaying on the touch screen a number of devices in the image). 

Regarding claims 7 and 17, Pan, as modified by Jamal-Syed, further teaches and discloses receiving a second input for acquiring a menu of commands for the second device; in response to the second input, transmitting a fourth request to the second device for the menu of commands; receiving and displaying the menu of commands in a floating window; and when a third input of a command on the menu is received, transmitting a fifth request to the second device to perform the command ([0035]-[0039]; figures 5-6; teaches displaying a menu of commands on the device). 

Regarding claims 8 and 18, Pan, as modified by Jamal-Syed, discloses the claimed invention, but may not expressly disclose receiving a fourth device list based on the fourth type of the fifth device from the IoT server; identifying a fourth unique identifier of the fifth device in the fourth device list based on the fourth feature 
Nonetheless, Jamal-Syed further teaches and suggests receiving a fourth device list based on the fourth type of the fifth device from the IoT server; identifying a fourth unique identifier of the fifth device in the fourth device list based on the fourth feature information associated with the fifth device; receiving information including an IoT state of the fifth device from the IoT server; and displaying the IoT state of the fifth device through a floating window ([0032]; [0042]; [0043]; teaches requesting and retrieving information on a list of the type of discovered wireless devices that appear in the first image and identifying the device based on the identification).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate requesting and retrieving information on a list of the type of discovered wireless devices that appear in the first image and identifying the device based on the identification as taught by Jamal-Syed with the method and device as disclosed by Pan for the purpose of identifying and controlling the pairing/connection of devices by utilizing a captured image, as suggested by Jamal-Syed.

Regarding claims 9 and 19, Pan, as modified by Jamal-Syed, further teaches and suggests wherein the floating window is displayed in a second region that is different from the first region (figure 4; [0025]; [0028]-[0030]). 

claims 10 and 20, Pan, as modified by Jamal-Syed, further teaches and suggests when the IoT state corresponds to a connected state, requesting a list of devices connected to the fifth device from the IoT server; and displaying a floating menu including the list of devices in a second region that is different from the first region (figure 4; [0025]; [0028]-[0030]). 

Claims 2, 4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over PAN (U.S. Patent Application Publication # 2020/0177792 A1) in view of Jamal-Syed et al. (hereinafter Jamal-Syed) (U.S. Patent Application Publication # 2015/0133051 A1), and further in view of TOKUCHI (U.S. Patent Application Publication # 2021/0144789 A1).
Regarding claims 2 and 12, Pan, as modified by Jamal-Syed, discloses the claimed invention, but may not expressly disclose when the first device list is not stored by the IoT server, transmitting a third request for setting the first device list to the IoT server, wherein the third request includes the first type of the second device and the first feature information associated with the second device. 
Nonetheless, in the same field of endeavor, Tokuchi teaches and suggests when the first device list is not stored by the IoT server, transmitting a third request for setting the first device list to the IoT server, wherein the third request includes the first type of the second device and the first feature information associated with the second device ([0053]; [0151]; teaches when the device is not stored or registered on the server, then registering the device to the server and including type and feature information of the device when stored/registered in the server).


Regarding claims 4 and 14, Pan, as modified by Jamal-Syed, discloses the claimed invention, but may not expressly disclose when no item in the first device list matches with the first feature information of the second device, transmitting a fourth request for adding the second device into the first device list to the IoT server, wherein the fourth request includes the first feature information of the second device. 
Nonetheless, in the same field of endeavor, Tokuchi teaches and suggests when no item in the first device list matches with the first feature information of the second device, transmitting a fourth request for adding the second device into the first device list to the IoT server, wherein the fourth request includes the first feature information of the second device ([0053]; [0151]; teaches when the device is not stored or registered on the server, then registering the device to the server and including type and feature information of the device when stored/registered in the server).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate when the device is not stored or registered on the server, then registering the device to the server and .

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
May 28, 2021
	
	
/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477